Citation Nr: 1623112	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  13-16 705	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	John P. Dorrity


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel
INTRODUCTION

The Veteran had active duty service from March 1989 to July 1989, from July 1991 to November 1991, and from January 2004 to April 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision in which the RO reopened and granted service connection for PTSD and assigned an initial 30 percent rating, effective March 29, 2010, the date of the petition to reopen the claim was received.  In November 2011, the Veteran filed a notice of disagreement with respect to the initial rating assigned.  In May 2013, the RO issued a statement of the case (SOC), and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2013.

In April 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran waived initial agency of original jurisdiction (AOJ) consideration of additional evidence received after the May 2013 statement of the case.  See 38 C.F.R. § 20.1304(c) (2015). However, the AOJ will have opportunity to review the additional evidence received on remand (discussed below).

In December 2014, the RO denied the Veteran's petition to reopen his claims of service connection for bilateral hearing loss and chronic headaches.  The Veteran filed a notice of disagreement with the decision in January 2015.  In response to the notice of disagreement, the AOJ notified the Veteran of the post decision review process and offered options for the type of review that the Veteran could choose.  As the claim is still in the development stage, it is not in appellate status and will not be considered by the Board at this time.   


This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing systems.

For the reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

As a final preliminary matter, the Board notes that the Veteran filed an informal petition to reopen a previously denied claim for a breathing condition in August 2008.  In addition, the Veteran also filed an informal claim for an earlier effective date for the award of service connection for PTSD in October 2012.  These claims have not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2015).

REMAND

The Board's review of the claims file reveals that additional AOJ action in this appeal is warranted.

During his April 2016 hearing, the Veteran indicated that he received continuing treatment for his PTSD at the VA Medical Center (VAMC) in Brick, New Jersey, as well as the  Vet Center in Lakewood.  However, the most recent VA treatment records are dated up to March 2012 from the VAMC in East Orange, New Jersey. The Board also notes that May 2013 statement of the case reflects that, in adjudicating the claim, the RO considered VA treatment records from 2010 to 2013, however, records dated since 2013 have not been associated with the record. 

Thus, it appears that there are relevant VA treatment records outstanding.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (holding the VA's duty to assist includes "obtaining sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.").  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ obtain from the Brick and East Orange VAMCs, as well as the Lakewood Vet Center,  all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran (, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

Also while this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should  give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted (to include arranging for the Veteran to undergo further examination, if appropriate) prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Brick and East Orange VAMCs (and any associated facility(ies)), as well as the Lakewood Vet Center  all outstanding, pertinent records of mental health evaluation and/or treatment of the Veteran).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran provide appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further VA examination, if appropriate) , adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


